Citation Nr: 0914232	
Decision Date: 04/16/09    Archive Date: 04/24/09

DOCKET NO.  07-24 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for 
osteoarthritis and degenerative disc disease of the cervical 
spine. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel
INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a December 2006 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida that denied the benefit 
sought on appeal.  The Veteran, who had active duty for 
training in the Army National Guard from November 1984 to 
March 1985 and periodic inactive duty for training from 
November 1988 to June 1990, appealed that decision to the BVA 
and the case was referred to the Board for appellate review.


FINDINGS OF FACT

1.  The U.S. Court of Appeals for Veterans Claims affirmed a 
March 2005 Board decision, which denied entitlement to 
service connection for osteoarthritis and degenerative disc 
disease of the cervical spine. 

2.  Evidence received since the March 2005 decision does not 
relate to an unestablished fact necessary to substantiate the 
claim and does not raise a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The March 2005 Board decision, which denied service 
connection for osteoarthritis and degenerative disc disease 
of the cervical spine, is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2008).

2.  New and material evidence has not been received since the 
March 2005 Board decision, and the claim of service 
connection for osteoarthritis and degenerative disc disease 
of the cervical spine is not reopened.  38 U.S.C.A. §§ 5103, 
5103A, 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 3.159 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the Veteran dated in December 2006.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 
2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Kent v. 
Nicholson, 20 Vet.App. 1 (2006).

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The Veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his appeal.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006).  Therefore, the Board finds that duty to 
notify and duty to assist have been satisfied and will 
proceed to the merits of the Veteran's appeal.

The Veteran's claim for service connection for osteoarthritis 
and degenerative disc disease of the cervical spine was 
previously considered and denied by the Board in March 2005 
on the basis that the evidence failed to show any neck 
disability in service or within one year following service 
and it failed to show that the Veteran injured his neck at 
any time during service.  The Veteran was notified of that 
decision and of his appellate rights, and appealed that 
decision to the U.S. Court of Appeals for Veterans Claims.  
The Court affirmed the March 2005 Board decision.  
Consequently the Boards decision is final.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.  

As a general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  When a Veteran seeks to reopen a final 
decision, the first inquiry is whether the evidence presented 
or secured after the last disallowance is "new and material."  

Under 38 C.F.R. § 3.156(a), new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1990).  
Furthermore, "material evidence" could be "some new evidence 
[that] may well contribute to a more complete picture of the 
circumstances surrounding the origin of the Veteran's injury 
or disability, even where it will not eventually convince the 
Board to alter its rating decision."  Hodge v. West, 155 F. 
3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new 
and material evidence has been submitted, the claim must be 
reopened and the VA may then proceed to the merits of the 
claim on the basis of all the evidence of record.

Since the March 2005 denial, the Veteran has provided one 
piece of evidence, an October 2006 letter from an insurance 
claims adjuster stating that the insurance company did not 
have any record that the Veteran ever suffered an injury to 
his cervical spine in 1992 while working for the school 
board.  Although neither cumulative nor redundant, this 
evidence does not relate to an unestablished fact necessary 
to substantiate the claim and does not raise a reasonable 
possibility of substantiating the claim.  The lack of a claim 
filed in 1992 for worker's compensation does not address the 
lack of evidence showing an injury to the neck while in 
service or any continuity of symptomatology from the time of 
service to the present.  The Veteran was specifically 
informed in a September 2006 letter from the RO that in order 
to be considered material, the additional evidence must 
pertain to the reason the claim was previously denied.  The 
RO then explained that the Veteran's claim was denied because 
there was no evidence of record to show that an injury 
occurred while on active duty for training or inactive duty 
in the Army National Guard.  Despite being informed of the 
requirements for new and material evidence, the new evidence 
submitted by the Veteran fails to address any reason for the 
previous denial set forth in the March 2005 Board decision.  
As it does not raise a reasonable possibility of 
substantiating the claim, the Board finds that the claim may 
not be reopened. 


ORDER

New and material evidence has not been submitted, the claim 
of entitlement to service connection for osteoarthritis and 
degenerative disc disease of the cervical spine is not 
reopened and remains denied.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


